Hill, J.,
dissenting. For the reasons given by the Court of Appeals,. and the authorities cited, I dissent from the decision rendered in this case by the majority of the court. The Penal Code (1910), § 1495, which exempts pensions of confederate soldiers and their widows “from garnishment and' all other legal process [italics mine], no matter in whose hands the pension or pensions may be/5 etc., would be useless if a bank can receive such pension money on deposit with the knowledge that it is such, and, on failure of the bank, have the superintendent of banks distribute this pension money along with other assets of the bank to the general depositors of the bank, without giving the pensioner the protection accorded him by a proper construction of the statute.